76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wooston OSBORNE, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Commonwealth of Virginia,Defendants-Appellees.
No. 95-7820.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

Wooston Osborne, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Wooston Osborne appeals the dismissal without prejudice of his pro se 42 U.S.C. § 1983 (1988) complaint.   The district court dismissed Osborne's complaint for failure to state a cognizable § 1983 claim.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b).   Because Osborne may be able to save this action by amending his complaint in compliance with the district court's order, the order which Osborne seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (1993).   We note that Osborne can save this action by amending his complaint to include allegations against specific prison employees or officials who acted under color of state law, or against private individuals who were willful participants in a joint action with a State or agent of a State.  See West v. Atkins, 487 U.S. 42, 48-50 (1988);  Dennis v. Sparks, 449 U.S. 24, 27-28 (1980).


2
Accordingly, we dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED